Citation Nr: 0720553	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-12 712	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date prior to January 29, 1999, 
for the grant of compensation for loss of use of the right 
foot.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.   


In a March 2006 decision, the Board determined that the 
substantive appeal for denial of an earlier effective date 
for the grant of compensation for loss of use of the right 
foot was, in fact, timely filed.  Thereafter, the Board 
remanded the claim listed on the cover page of the instant 
decision for further development and adjudication.      


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's claims of entitlement to increased 
compensation for his service-connected right leg were 
received on January 29, 1999.

3.  Private medical evidence and a lay statement in support 
of the veteran's claim were submitted after January 29, 1999.

4.  There were no unadjudicated informal claims or non-final 
decisions prior to January 29, 1999.




CONCLUSION OF LAW

The criteria for an effective date prior to January 29, 1999, 
for the grant of increased compensation for loss of use of 
the right foot have not been met. 38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In an April 2006 letter the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the earlier effective date claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claim.  The letter 
also advised the veteran regarding the evidence needed to 
establish a disability rating and effective date.  The case 
was last readjudicated in a January 2007 supplemental 
statement of the case (SSOC).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
treatment records, VA treatment and appointment records, and 
VA examination reports.  

The veteran argues that the matter must be remanded for 
failure to comply with the March 2006 Board remand 
instructions.  Specifically, the veteran contends that the RO 
failed to obtain VA records from the prosthetic department 
dating back to 1970.  The RO did in fact requested records 
from the prosthetics department from January 1970 to the 
present.  In an April 2006 statement, the Washington VA 
Medical Center submitted evidence including appointment 
records dated between 1983 and 2004.  Attached to the records 
was a request to the VA Record Center and Vault (RC&V), which 
indicated that they could not locate records of the veteran 
from January 1970 to 1983.  They also indicated that they 
checked specific boxes and could not locate the desired 
records.  The Board notes there are records dated between 
1970 and 1977 already associated with the claims folder.  
They include reports of VA examination and hospitalization 
and outpatient treatment records.  As such, further remand to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran contends that he is entitled to an effective date 
prior to January 29, 1999, for the grant of additional 
compensation for loss of use of the right foot.  
Specifically, he asserts the award should be retroactive to 
at least January 29, 1998, based on the presence of right 
foot drop since 1990 and the wearing of an ankle brace since 
1977.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical records; post-service private 
records, VA treatment and appointment records; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on the original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, 
otherwise it is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Having carefully considered the veteran's claim in light of 
the evidence of record and applicable law and regulations, 
the Board finds that an effective date prior to January 29, 
1999, for the grant of increased compensation for loss of use 
of the right foot is not warranted.

In this regard, the veteran filed his original claim of 
entitlement to service connection in May 1967.  Service 
connection for fragment wounds to the right leg below the 
knee was awarded in a May 1967 rating decision.  The last 
rating decision prior to the 1999 claim was issued in October 
1982 following a routine future examination.  The ratings for 
his right leg condition were confirmed and continued.

On January 29, 1999, the RO received a request for increased 
evaluations for the veteran's right leg disabilities below 
the knee as he had loss of use of his right foot.  In a May 
2000 rating decision increased compensation, to include 
special monthly compensation, was granted for loss of use of 
the right foot, effective January 29, 1999.  

In June 2000 correspondence, the veteran explained that he 
should be entitled to an effective date earlier than January 
29, 1999.  In a November 2000 decision, the RO found that a 
retroactive effective date for loss of use of the right foot 
was not warranted.  In November 2000 and March 2001 
statements, the veteran continued to explain that he should 
receive an earlier effective date.  The RO readjudicated the 
claim in December 2001.  The veteran filed his notice of 
disagreement in May 2002.  He perfected the present appeal in 
April 2003.

As a basis of his appeal, the veteran has set forth two 
separate arguments.  His first contention is that an earlier 
effective date should be granted based on the submission of 
private medical and lay evidence showing either right foot 
drop or the use of a brace prior to January 29, 1999.  
Specifically, he asserts that these amount to informal claims 
for benefits.  

Pursuant to 38 C.F.R. § 3.155, an informal clam is any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, form 
a claimant.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  38 C.F.R. § 3.155(a).  If a 
formal claim is filed within one year of the informal claim, 
it will be considered filed as of the date of receipt of the 
informal claim.  Id.

The veteran submitted an October 2000 statement from 
Universal Artificial Limb Company.  While the letter 
indicated the veteran had right foot drop for which a leg 
brace was in place and they repaired the brace in March 1989, 
this statement was both dated and received in October 2000, 
after the veteran filed his claim in January 1999.  The same 
is true for December 1999 and March 2003 statements from Dr. 
PAC received in April 2003, four years after the veteran's 
increased rating claim was filed.

In support of his first argument the veteran has also 
submitted an October 1998 statement from Northern Virginia 
Neurologic Associations, LTP, indicating the veteran wore a 
brace on the right foot.  This evidence while dated prior to 
the veteran's claim was not received until April 2003, four 
years after the veteran's claim was filed in January 1999.  
(Emphasis added).  While private medical evidence can 
constitute an informal claim, the effective date for 
compensation based on evidence from a private physician is 
the date of receipt of such evidence by VA.  38 C.F.R. 
§ 3.157(b)(2).  Thus, this evidence could not warrant an 
earlier effective date.

He also submitted a lay statement from JTG dated in March 
2003 indicating the veteran had right foot drop since 1990.  
However, even assuming the competence of the lay person to 
testify as to such matters, the effective date for 
compensation benefits based on evidence from a layman is also 
the date of receipt of such evidence.  Id.   This statement 
was also received in April 2003.

The Board has also reviewed the VA appointment records dating 
prior to January 1999.  While reports of VA examination or 
hospitalization could potentially serve as an informal claim 
for increase under 38 C.F.R. § 3.157(b)(1), the entries dated 
in 1983 and 1995 do not mention the right leg nor provide any 
medical evaluation.  Thus, such records do not meet the 
parameters of 38 C.F.R. § 3.157(b)(1). 

The veteran's second argument reiterates that right foot drop 
existed from at least 1990 and that he has worn an ankle 
brace since 1977.  Thus, he asserts that it was factually 
ascertainable that an increase in disability had occurred 
prior to January 29, 1999, which would warrant a January 29, 
1998, effective date.  The Board has reviewed the evidence 
associated with the record prior to January 29, 1999, and 
finds this argument flawed.

Specifically, even assuming that loss of use of the right 
foot occurred as early as 1990, the veteran did not file a 
claim within one year from such date.  Therefore, the 
effective date would be January 29, 1999, the date of receipt 
of claim.  38 U.S.C.A. § 5110(b)(2) (effective date of an 
award of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date) (emphasis added); see also 38 C.F.R. 
§ 3.400(o)(2).

As to the question of the existence of unadjudicated claims 
for increase, VA outpatient records dated in November 1977 do 
show the veteran was fitted with Wilbur Coon Shoes and a 
Denver heel.  It was further recommended that a right ankle 
brace should be worn to prevent varus deformity.  Thereafter, 
the veteran filed a claim for increase in December 1977.  A 
January 1978 rating decision denied the claim for increase.  
The evidence considered included the November 1977 treatment 
records.  While the veteran filed a notice of disagreement in 
March 1978, a July 1978 rating decision awarded 10 percent 
ratings effective June 1978 for donor site scars from a skin 
graft of the right thigh and SFW scars of the right lower leg 
and right ankle.  A timely substantive appeal was not filed 
and the decision became final.  38 C.F.R. § 20.302.

A September 1982 VA review examination report showed the 
veteran wore a right foot and leg brace.  The ratings in 
effect were confirmed in an October 1982 rating decision.  
The veteran did not appeal and the decision became final.  
38 C.F.R. § 20.302.  No subsequent claims for an increased 
rating were filed until January 1999.  Thus, there were no 
unadjudicated informal claims or non-final decisions prior to 
January 29, 1999.

The Board is cognizant of and grateful for the veteran's 
substantial contributions to our country and to his fellow 
veterans.  However, the Board is bound by the laws codified 
in Title 38 of the United States Code and Code of Federal 
Regulations which govern veteran's benefits administered by 
the Secretary of VA.  Thus, the Board must apply the law as 
it exists and cannot extend benefits out of sympathy for a 
particular claimant.  See Owings, 8 Vet. App. 17, 23, quoting 
Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court 
must interpret the law as it exists, and cannot 'extend 
 . . . benefits out of sympathy for a particular 
[claimant].'").  Therefore, the proper effective date for 
the award of special monthly compensation for loss of use of 
the right foot is January 29, 1999, the date the veteran 
filed his claim for increase.  38 C.F.R. § 3.400(o)(2).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to an effective date prior to January 29, 1999, 
for the grant of compensation for loss of use of the right 
foot is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


